Citation Nr: 1046801	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a back 
disorder, now claimed as secondary to service-connected 
degenerative joint disease of the right knee, and, if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a left 
knee disorder, now claimed as secondary to service-connected 
degenerative joint disease of the right knee, and, if so, whether 
service connection is warranted. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to 
June 1964 in the United States Air Force, and from July 1973 to 
July 1976 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Although the record reflects that the Veteran requested to be 
afforded with a hearing before the Board to be held at the RO on 
his VA Form 9 received in March 2008, he subsequently withdrew 
his hearing request.  See the April 2008 withdrawal/waiver of 
hearing request and the July 2008 VA Form 21-4138.  Thus, the 
Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e).  

The issues on appeal were previously remanded by the Board in 
August 2009 for further evidentiary development.  The case now 
returns to the Board following the accomplishment of such 
development.  

The reopened issue of entitlement to service connection for a 
back disorder, now claimed as secondary to the service-connected 
degenerative joint disease of the right knee, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notice when further action is required by the 
Veteran.

FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the 
Veteran's claim of service connection for a back disorder, on the 
bases that, although service treatment records (STRs) showed 
treatment for a back injury diagnosed as muscle strain after 
playing basketball in November 1971 and January 1972, and 
treatment for pain below the right scapula going into the lower 
back following sit-ups in June 1973 for which the Veteran twice 
received physical therapy, no additional treatment was noted in 
service and recent treatment notes were negative for a back 
disorder.  The RO further concluded that there was no evidence of 
a back disorder incurred in or aggravated by military service and 
no evidence of traumatic arthritis related to service such that 
service connection for a back disorder as secondary to traumatic 
arthritis could be established.  

2.  Because the Veteran did not perfect his appeal of the August 
2003 RO rating decision, that decision is final.

3.  Evidence received subsequent to the August 2003 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.

4.  In a May 1979 rating decision, the RO denied the Veteran's 
claim of service connection for a left knee disorder, on the 
bases that there was insufficient evidence of continuity of a 
chronic left knee disorder from the episode in August 1963, when 
the Veteran reported pain in his left knee, to the present to 
serve as a basis for service connection of a left knee disorder, 
then found following a recent trauma.   

5.  Because the Veteran did not appeal the May 1979 RO rating 
decision, that decision is final.

6.  Evidence received subsequent to the May 1979 rating decision 
is either duplicative of evidence previously of record or does 
not relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  The August 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).  

2.  New and material evidence has been presented, and the claim 
of entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).  


3.  The May 1979 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).  

4.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for a left knee 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
claimant must also be notified of what constitutes both "new" 
and "material" evidence to reopen the previously denied claim.  
The Court further held that, in the context of a claim to reopen, 
VA look at the bases for the denial in the prior decision and 
describe what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and the Board finds, based upon the factors 
discussed herein, that no prejudicial or harmful error has been 
demonstrated in this case.

The Board remanded this case in August 2009 because the Veteran 
had not been provided with adequate VCAA notice with respect to 
his claims.  

In the October 2009 VCAA notice letter, which was sent pursuant 
to the Board's remand, the Veteran was informed of the evidence 
needed to establish entitlement to service connection for his 
claimed disorders on both a direct and secondary basis and his 
responsibility in providing such evidence.  He was also advised 
regarding what evidence VA would obtain and make reasonable 
efforts to obtain on his behalf in support of his claims.  

In particular regard to Dingess requirements, the Veteran was 
informed, in the October 2009 VCAA notice letter, as to how VA 
determines the disability rating and effective date once service 
connection is established.

In regard to additional Kent notice requirements relevant to the 
Veteran's requests to reopen, the Board notes that the Veteran 
was provided with the definition of new and material evidence 
applicable to his claims in the October 2009 VCAA notice letter.  
Specifically, the Veteran was advised that new and material 
evidence was evidence submitted to VA for the first time that 
pertains to the reason why the claim was previously denied and 
raises a reasonable possibility of substantiating the claim.  The 
Veteran was also adequately provided with the bases for the prior 
denials and a description of the evidence necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the prior denials.  

Moreover, the record reflects that the Veteran has been provided 
with a copy of the above rating decision, the January 2008 SOC, 
and the July 2008 and September 2010 SSOCs, which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

In regard to VA's statutory duty to assist, the Board notes that 
the Veteran's STRs are included in the claims folder.  In 
addition, post-service treatment records adequately identified as 
relevant to the claims have been submitted or otherwise obtained, 
to the extent possible, and are associated with the claims 
folder.  

Further, although not required under 38 C.F.R. § 3.156 
(c)(4)(iii), the Veteran was provided with a medical examination 
and medical nexus opinion based on review of the claims folder 
with respect to the claims in August 2007 and a supplemental 
medical opinion was obtained in August 2010.  

The Board notes that the August 2007 examiner and August 2010 
reviewer only provided an opinion regarding the relative 
probability of whether the Veteran's claimed disorders were 
secondary to his bilateral right knee disability, and did not 
provide an opinion regarding whether the disorder was at least as 
likely as not directly related to active service.  However, with 
respect to the Veteran's left knee claim, no such opinion is 
needed because the Veteran has not presented new and material 
evidence sufficient to reopen his claim.  It is noted that the 
theory of direct causation was previously considered when the RO 
denied the claim in May 1979.  However, the Veteran's claim for 
service connection of a back disorder is found to be reopened by 
way of the submission of new and material evidence and is being 
remanded for additional development.  A supplemental medical 
opinion is being requested on remand.  

Neither the Veteran nor his representative has made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is required 
to comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  In view of the foregoing, the 
Board will proceed with appellate review.  

II.  New and Material Evidence

The Veteran requests to reopen his previously denied claims of 
entitlement to service connection for a low back disorder and 
left knee disorder.  He now asserts that the claimed disorders 
are secondary to his service-connected right knee disability.  
See March 2007 VA Form 21-4138.  

The Veteran's current claims involving a low back disorder and a 
left knee disorder are grounded upon the same factual bases as 
his previous claims, which were denied in August 2003 and May 
1979, respectively.  Those decisions are final.  As a result, it 
is appropriate for the Board to consider these claims as requests 
to reopen the previously denied claims.  Boggs v. Peake, 520 
F.3d. 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) (a new etiological theory does not 
constitute a new claim).

In this case, it appears that the RO may have found new and 
material evidence sufficient to reopen the Veteran's claims.  
However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for 
the Board to consider the issue of new and material evidence 
regardless of the RO's determination as to that issue.  The Board 
may not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and before the Board may 
reopen such a claim, it must so find. 

In the present case, the Veteran's requests to reopen his 
previously disallowed claims were filed in March 2007.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening a claim, unless 
it is inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).


A.  Back disorder

In the present case, the record shows that the Veteran's claim of 
service connection for a back disorder, claimed as adjunct to 
traumatic arthritis, was previously denied by the RO in its 
August 2003 rating decision.  The RO denied the Veteran's claim 
on the bases that, although the STRs showed treatment for a back 
injury, diagnosed as muscle strain after playing basketball, in 
November 1971 and January 1972, and treatment for pain below the 
right scapula going into the low back following sit-ups in June 
1973 for which he twice received physical therapy, no additional 
treatment was noted in service and recent treatment notes were 
negative for a back disorder.  The RO further concluded that 
there was no evidence of a back disorder incurred in or 
aggravated by military service and no evidence of traumatic 
arthritis related to service such that service connection for a 
back disorder as secondary to traumatic arthritis could be 
established.  

The Veteran was notified of the denial of his claim and his 
appellate rights in August 2003, and he did not perfect his 
appeal of the decision.  Thus, the August 2003 rating decision is 
final.  38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The pertinent evidence of record at the time of the August 2003 
rating decision included the Veteran's STRs, DD Form 214, the 
September 1976 radiological report, the March 1979 VA medical 
examination report, the August 1982 hospital summary, the August 
1997 VA medical examination report, the July 2003 VA medical 
examination reports, post-service treatment records, and written 
statements from the Veteran and/or his representative.  

The pertinent evidence associated with the claims folder since 
the August 2003 rating decision consists of the May 2007 VA 
medical examination report, the August 2007 VA medical 
examination report, the August 2010 supplemental medical opinion, 
additional post-service treatment records, and additional written 
statements from the Veteran and/or his representative.    

After careful review of the evidence received since the August 
2003 rating decision, the Board finds that it qualifies as new 
and material evidence and is, therefore, sufficient to reopen the 
claim.  Specifically, the Veteran's VA treatment records include 
assessments of degenerative joint disease involving the low back.  
The August 2007 VA medical examination report also includes X-ray 
findings reflecting degenerative changes in the lumbar spine and 
an assessment of lumbar strain.  At the time of the August 2003 
rating decision, there was no evidence of a current back 
disorder.  

Thus, in summary, the evidence associated with the claims folder 
since the August 2003 denial may be considered new because it was 
not before VA at the time of that decision.  In addition, the 
evidence discussed above is also material because it does relate 
to a previously unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, there is now medical evidence 
showing that the Veteran has a current back disorder.  See Shade 
v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) 
(interpreting the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold and emphasizing that the regulation is designed to 
be consistent with 38 C.F.R. § 3.159(c)(4), which does not 
require new and material evidence as to each previously unproven 
element of a claim.).  

Accordingly, because the Board has determined that new and 
material evidence has been presented, the Veteran's claim of 
entitlement to service connection for a back disorder is 
reopened.  However, as will be explained below, additional 
development is needed before the Board may proceed to decide the 
merits of the claim.     

B.  Left knee disorder

In the present case, the record shows that the Veteran's claim of 
service connection for a left knee disorder was previously denied 
by the RO in its May 1979 rating decision.  The RO denied the 
Veteran's claim on the bases that there was insufficient evidence 
of continuity of a chronic left knee disorder from the episode in 
August 1963, when the Veteran reported pain in his left knee, to 
the present, to serve as a basis for service connection of a left 
knee disorder, then found following a recent trauma.   

The Veteran was notified of the denial of his claim and his 
appellate rights in May 1979, and he did not appeal the decision.  
Thus, the May 1979 rating decision is final.  38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

The pertinent evidence of record at the time of the May 1979 
rating decision included the Veteran's STRs, DD Form 214, the 
September 1976 radiological report, the March 1979 VA medical 
examination report, post-service treatment records, and written 
statements from the Veteran and/or his representative.  

The pertinent evidence associated with the claims folder since 
the May 1979 rating decision consists of the August 1982 hospital 
summary, the August 1997 VA medical examination report, the July 
2003 VA medical examination reports, the May 2007 VA medical 
examination report, the August 2007 VA medical examination 
report, the August 2010 supplemental medical opinion, additional 
post-service treatment records, and additional written statements 
from the Veteran and/or his representative.    

After careful review of the evidence received since the May 1979 
rating decision, the Board finds that it does not meet the 
requirements for new and material evidence and is, therefore, 
insufficient to reopen the claim.  As will be explained below, 
none of the evidence tends to show that a nexus relationship 
between the Veteran's current left knee disorder and his service-
connected right knee disability or his active military service 
exists.  

In this regard, the Board notes that the evidence associated with 
the claims folder since the May 1979 rating decision is new, 
because it was not before VA at the time of the decision.  
However, none of this evidence is also material, because it does 
not relate to a previously unestablished fact necessary to 
substantiate the claim.  

Upon review, the Board notes that the Veteran's treatment records 
contain findings of a left knee disorder and treatment related 
thereto, however, there is no competent medical opinion therein 
that links the left knee disorder to the Veteran's service-
connected right knee disability or otherwise to his active 
military service.  

In addition, it is observed that the Veteran presented with 
complaints of recurrent locking of the left knee that began in 
February of 1982, as documented in the August 1982 hospital 
summary.  At that time, he reported having a long history of knee 
problems.  However, he did not mention his right knee or his 
active military service as the cause or as having aggravated his 
left knee disorder and the examining physician did not link the 
Veteran's left knee disorder, diagnosed as a bucket handle tear 
in the anterolateral meniscus of the left knee, to his right knee 
disability or his active military service. 

Also, the August 2007 VA medical examination report reveals a 
diagnosis of left knee degenerative joint disease, but the 
examiner concluded that the Veteran's left knee disorder was less 
than likely related to his service-connected right knee 
condition.  

Further, in the August 2010 supplemental medical opinion, the 
medical reviewer similarly concluded that the Veteran's left knee 
disorder was not secondary to his service-connected right knee 
disability and, instead, found it more likely that the Veteran's 
left knee disorder was a result of aging, musculoskeletal 
deconditioning due to physical inactivity, and genetic 
predisposition to developing osteoarthritic conditions.  

Thus, the only medical nexus opinions associated with the claims 
folder since the May 1979 rating decision do not establish a link 
between the Veteran's claimed left knee disorder and his service-
connected right knee disability.    

With regard to the Veteran's own statements relating his left 
knee disorder to his right knee disability, the Board notes that 
he, as a layperson, does not have the requisite medical training 
or expertise to render a competent medical opinion linking his 
claimed disorder to his service-connected right knee disability.  
Thus, the Veteran's lay statements are not sufficient to 
establish the nexus relationship required to reopen the claim.  

Moreover, the August 1997, July 2003, and May 2007 VA medical 
examination reports included in the record only contain findings 
related to the Veteran's service-connected right knee disability 
and do not include any evidence relevant to the Veteran's 
application to reopen his previously denied claim for a left knee 
disorder.  
 
Thus, in summary, much of the evidence associated with the claims 
folder since the May 1979 denial may be considered new because it 
was not before VA at the time of that decision.  However, as 
discussed above, none of the evidence associated with the claims 
folder since May 1979 is material because it does not relate to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim.  None of the evidence competently links the 
Veteran's left knee disorder to a service-connected disability, 
as contended by the Veteran, or to service.  Consequently, the 
evidence is not sufficient to reopen the previously denied claim.   

Accordingly, because the Board has determined that new and 
material evidence has not been presented, the Veteran's claim of 
entitlement to service connection for a left knee disorder may 
not be reopened.  


ORDER

New and material evidence has been presented, and the Veteran's 
claim of entitlement to service connection for a back disorder is 
reopened.  

Because new and material evidence has not been presented, the 
Veteran's claim for entitlement to service connection for a left 
knee disorder, now claimed as secondary to service-connected 
degenerative joint disease of the right knee, is not reopened and 
the appeal is denied.   

REMAND

For reasons explained above, the Board has now found the 
Veteran's claim of service connection for a back disorder to be 
reopened by way of the submission of new and material evidence.  
After careful review of the evidence, however, the Board also 
finds that additional development is needed before the Board may 
proceed to evaluate the merits of the claim.  

In the present case, the Veteran contends that his claimed back 
disorder was caused or aggravated by his service-connected right 
knee disability.  He asserts that his right knee disability 
caused him to develop an altered gait, which put pressure on his 
low back.  See March 2008 VA Form 9.  During the course of this 
claim/appeal, the Veteran has not argued that his claimed back 
disorder is directly related to active military service.    

Nonetheless, the Board observes that there is evidence of 
treatment for back pain in service.  Indeed, the STRs document 
treatment for back pain in November 1971, January 1972, and June 
1973.  There is also evidence of current degenerative joint 
disease and lumbar strain.  See the August 2007 VA medical 
examination report.  However, there is no medical opinion 
addressing the relative probability that the Veteran's back 
disorder is related to his active military service on a direct 
basis.  

Although, during the course of this claim/appeal, the Veteran has 
asserted only that his back disorder is secondary to his right 
knee disability, the theory of direct causation in service is 
raised by the evidence of record.  The Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record, as part of our non-
adversarial administrative adjudication process.  See Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Based on the record, 
VA must consider whether service connection for the Veteran's 
back disorder is warranted on a direct basis, in addition to as 
secondary to his service-connected right knee disability, as 
contended by the Veteran.  

Therefore, in light of the foregoing, to include the Board's 
finding that the Veteran has presented new and material evidence 
sufficient to reopen the previously disallowed claim, the Board 
finds that a medical opinion that addresses direct causation 
based on review of the claims folder is warranted in connection 
with the back claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a supplemental medical 
opinion from an appropriate medical 
professional regarding the Veteran's claim 
for a back disorder, without additional 
examination.  If another medical examination 
is deemed necessary in order to secure the 
requested opinion, please so schedule.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner/reviewer in 
conjunction with the opinion.  

a.  Based on review of the claims folder, to 
include prior examination reports, the 
examiner/reviewer should state whether it is 
at least as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
Veteran's back disorder was initially 
manifested in, or caused by, service, or was 
manifested during the first year after 
separation from service; or whether such a 
relationship to service or manifestation 
within the first post-service year is unlikely 
(i.e., less than a 50-50 probability.)

b.  The examiner/reviewer should discuss 
evidence contained in the Veteran's STRs, 
post-service lay and medical evidence, prior 
examination reports, and any relevant medical 
principles in support of his or her 
conclusions.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

f.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes relating 
to guesses or judgment based upon speculation, 
the reviewer/examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

2.  After the above development has been 
accomplished to the extent possible, the 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and given an appropriate period of time 
for response.  The case should then be 
returned to the Board, if in order.  

The purpose of this remand is to obtain additional development 
and ensure due process.  The Board does not intimate a decision, 
either favorable or unfavorable, at this time.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


